Citation Nr: 1542912	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  13-05 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include bipolar disorder, depression, anxiety, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his Aunt


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2003 to April 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified at a Decision Review Officer hearing at the RO in July 2013 and at a Board hearing conducted by the undersigned Acting Veterans Law Judge in March 2014.  Transcripts of the hearings have been associated with the Veteran's electronic claims file.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals of Veterans Claims held that VA erred in not considering the scope of a veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In the instant case, the Veteran's initial claim was for service connection for "bipolar condition and PTSD," and his representative clarified at the March 2014 Board hearing and in a March 2014 correspondence that the claim was intended to be for any mental health condition, and to include consideration of PTSD, bipolar disorder, anxiety, and depression.  In light of Clemons, the issue has been recharacterized as reflected on the title page.


FINDING OF FACT

The probative medical evidence of record demonstrates that the Veteran has current diagnoses of psychiatric disorders, including bipolar disorder, which as likely as not had its onset during or is otherwise related to the Veteran's active duty service.



CONCLUSION OF LAW

An acquired psychiatric disorder, to include bipolar disorder, was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination as to the claim being decided herein, no further discussion of compliance with VA's duty to notify and assist is necessary.

The Veteran contends that he has an acquired psychiatric disorder that had its onset during or is otherwise related to his active duty service.  At the March 2014 Board hearing, he testified that he began having psychiatric symptoms while in service, especially when he was sent overseas.  Board Hearing Transcript 13.  He has also sent in written statements describing how stressful he found it to serve on a ship in the Persian Gulf and that he now has troubling sleeping and avoids boats and lakes.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury, or event.  Id.; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

The Veteran's VA treatment records show that he has been attending psychiatric counselling and that he has been given various diagnoses during the current appeal period, including mood disorder, anxiety disorder, bipolar disorder, and PTSD.  

The Veteran was afforded a VA examination in November 2012.  The examiner found that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD, but he did find that the Veteran had subthreshold symptoms of PTSD and a diagnosis of bipolar disorder.  He discussed the Veteran's symptoms of mood swings, irritability, guilt, hopelessness, and depression, and his feelings of fear and anxiety while serving aboard a ship in the Middle East.  The examiner opined that it was at least as likely as not that the Veteran's bipolar disorder was caused by or due to his exposure to stressful experiences during the military.

The Board finds that based on the VA examination discussed above, the evidence indicates that the elements have been met to establish service connection for a psychiatric disorder, specifically diagnosed as bipolar disorder.

The Veteran's personnel records show that he was deployed to the Persian Gulf for approximately 1 year, and he has credibly discussed how his feelings of anxiety first had their onset while he was serving on a boat there.  The record also shows that the Veteran has a current psychiatric diagnosis.  The November 2012 VA examiner has provided a positive nexus opinion regarding the Veteran's current psychiatric diagnosis of bipolar disorder and his military service.  The Board therefore finds that the evidence of record indicates that the Veteran has a current psychiatric disorder which is related to his experiences during service, and entitlement to service connection is warranted.  

The Board notes that while the preponderance of the evidence of record does not support a finding that the Veteran has a current diagnosis of PTSD, the Veteran's representative clarified at the March 2014 Board hearing that they believed the Veteran's symptoms were all part of the same disorder and did not intend for them to be separated out into different claims.  See Board Hearing Transcript 2-3.  This was again indicated in a March 2014 correspondence, stating that the claim for service connection for a mental health condition was to be in the "entirety and not as individual and separate issues."  The Board also notes that separately diagnosed psychiatric conditions can be service connected, but cannot be separately rated unless they resulted in different manifestations.  Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) ("Section 4.14 clearly contemplates that several separately diagnosed disorders may have a single manifestation, and it clearly prohibits the VA from rating that manifestation for each disorder").  Based on the findings of the November 2012 VA examiner, the Board finds that the current grant is intended to encompass all of the Veteran's psychiatric symptoms, and is considered a full grant of the issue on appeal.  See Seri v. Nicholson, 21 Vet. App. 441, 447 (2007).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, is granted.



____________________________________________
B. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


